        Case 5:18-md-02827-EJD Document 626 Filed 07/06/21 Page 1 of 3



                        UNITED STATES COURT OF APPEALS                  FILED
                                 FOR THE NINTH CIRCUIT                   JUL 6 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
In re: APPLE INC. DEVICE                       No.   21-15758
PERFORMANCE LITIGATION,
                                               D.C. No. 5:18-md-02827-EJD
------------------------------                 Northern District of California,
                                               San Jose
NAMED PLAINTIFFS AND
SETTLEMENT CLASS MEMBERS,                      ORDER

                   Plaintiff-Appellee,

 v.

SARAH FELDMAN; HONDO JAN,

                   Objectors-Appellants,

  v.

APPLE INC.,

                   Defendant-Appellee.


In re: APPLE INC. DEVICE                       No.   21-15761
PERFORMANCE LITIGATION,
                                               D.C. No. 5:18-md-02827-EJD
------------------------------

NAMED PLAINTIFFS AND
SETTLEMENT CLASS MEMBERS,

                   Plaintiff-Appellee,

 v.



6-28-2021/Pro Mo
        Case 5:18-md-02827-EJD Document 626 Filed 07/06/21 Page 2 of 3



BEST COMPANIES, INC.,

                   Objector-Appellant,

  v.

APPLE INC.,

                   Defendant-Appellee.


In re: APPLE INC. DEVICE                     No.   21-15762
PERFORMANCE LITIGATION,
                                             D.C. No. 5:18-md-02827-EJD
------------------------------

NAMED PLAINTIFFS AND
SETTLEMENT CLASS MEMBERS,

                   Plaintiff-Appellee,

 v.


DEBORAH PANTONI,

                   Objector-Appellant,

  v.

APPLE INC.,

                   Defendant-Appellee.


In re: APPLE INC. DEVICE                     No.   21-15763
PERFORMANCE LITIGATION,
                                             D.C. No. 5:18-md-02827-EJD
------------------------------


6-28-2021/Pro Mo                         2                               21-15758
        Case 5:18-md-02827-EJD Document 626 Filed 07/06/21 Page 3 of 3



NAMED PLAINTIFFS AND
SETTLEMENT CLASS MEMBERS,

                   Plaintiff-Appellee,

v.


ANNA ST. JOHN,

                   Objector-Appellant,

  v.

APPLE INC.,

                   Defendant-Appellee.

       Plaintiff’s unopposed motion (Docket Entry No. 9) to consolidate is granted.

Nos. 21-15758, 21-15761, 21-15762, and 21-15763 are consolidated.

       The opening briefs are due September 2, 2021. The consolidated answering

briefs are due October 4, 2021. The optional reply briefs are due within 21 days

after service of the last-served consolidated answering brief.


                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT


                                                 By: Lorela Bragado-Sevillena
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7


6-28-2021/Pro Mo                          3                                 21-15758
